PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14461536
Filing Date: 08/18/2014
Appellant(s): ARRIS Enterprises LLC.



__________________
Kurt Rohlfs (Registration No. 54,405) 
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 05/03/2021 (hereinafter “the Appeal Brief”).


	(1) Grounds of Rejection to be Reviewed on Appeal
	Every ground of rejection set forth in the Office action dated September 1, 2020 (hereinafter “Office action”) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-7, 10, and 12-15 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement;
Claims 1-7, 10, and 12-15 are rejected under 35 U.S.C. § 101 as being directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include something “significantly more” than the judicial exception; and
Claims 1-7, 10, and 12-15 are rejected under 35 U.S.C. § 103 as being obvious in light of the cited references.
	
	(2) Response to Argument

35 U.S.C. § 112(a) 
(a) The Appellant argues that the claim limitation “the feature license allows addition of hardware or software as features that update capabilities of the one or more video media devices” is simply claiming a feature license and specifies a characteristic of the feature license.  


(i) In regards to the Appellant’s arguments directed to “the feature license allows addition of hardware or software as features that update capabilities of the one or more video media devices” being a well-known, defining characteristic of feature licenses and the specification in paragraph [0002] disclosing that a feature license upgrade enables an encoder (i.e. hardware) to perform functions, the examiner respectfully disagrees.   
The use of a feature license to add hardware as features to one or more video media devices is not well-known, defining characteristics of feature licenses as stated by the Appellant.  The specification in section [0002] captures how hardware “functionality” can be enabled on the “current hardware” of the video media device based on a feature license.  It does not disclose, however, how hardware itself can be added as a feature to a video media device.  Under BRI, the claim can be interpreted as the feature license allowing physical hardware to be added to the one or more video media devices.  The specification fails to disclose how the feature license allows physical hardware to be added to the one or more video media devices.  

35 U.S.C. § 101 
(a) The Appellant argues that claim 1 satisfies step 1 and stage 2 of the Alice inquiry.    
Specifically the Appellant argues (i) that claim 1 is solely directed to a technological process of enabling computerized systems to utilize required features pursuant to a proper license DDR Holdings and to that of Bascom (see Appeal Brief page 8-9). 

(i) In regards to the Appellant’s arguments directed to claim 1 being solely directed to a technological process of enabling computerized systems to utilize required features pursuant to a proper license agreement and is therefore not directed to an abstract idea, the examiner respectfully disagrees.  
Claim 1 is directed to the abstract idea of license management.  Specifically the claim recites “generating a generate license request message… wherein the generate license request message is generated in response to a user selection of a feature license…; determining for each respective one video media devices of the one or more video media devices in the license pool or group… based upon querying of the respective one video media device… to determine a license capacity, whether the respective one video media device has a current feature license associated with the generate license request message or whether the respective one video media device has a feature license that is not compliant with the feature license associated with the generate license request message; identifying each of one or more video media devices determined to either not have a current feature license associated with the generated license request message or to have a feature license that is not compliant with the feature license associated with the generate license request message as non-compliant device; for each respective one non-compliant device: generating and transmitting to the respective one non-compliant device a license message having a feature license configuration… transmit the feature license configuration to the respective one non-compliant device; wherein the respective one non-

(ii) In regards to the Appellant’s arguments with respect to claim 1 being directed to significantly more than the abstract idea similar to that of DDR Holdings and to that of Bascom, the examiner respectfully disagrees.  
The limitations “wherein the generate license request message is generated at a license management system; the selection of the feature license being made at the license management system; wherein the feature license configuration is generated by a central licensing system; and wherein the central licensing system transmits the feature license configuration to the respective one non-compliant device” is merely using a computer as a tool to perform an abstract idea.  Here the computers (e.g. license management system and central licensing system) are performing the steps of the abstract idea.  
Further the use of video media devices is generally linking the use of the judicial exception to a particular technological environment or field of use (e.g. computer media).  When replacing the video media devices with people, the abstract idea is performed the same way with non-digital content.  
Lastly, the limitation “wherein the feature license allows addition of hardware or software as features that update capabilities of the one or more video media devices” does not DDR Holdings and Bascom, the claims do not recite significantly more than the abstract idea.

35 U.S.C. 103
(a) The Appellant directs the arguments towards claim 1.  The rest of the claims are argued as patentable over the prior art because they depend on claim 1.  The Appellant focuses the arguments towards the combination of US 20120204269 A1 (“Gardner”) and US 5390297 (“Barber”) not teaching or suggesting “generating a generate license request message, wherein the generate license request message is generated at a license management system, wherein the generate license request message is generated in response to a user selection of a feature license, the selection of the feature license being made at the license management system”; 
Specifically, the Appellant argues (i) the client device of Gardner lacks information to make a request for a feature license because the client device does not know what feature license is needed; and (ii) Barber does not teach “the generate license request message is generated in response to a user selection of a feature license” (see Appeal Brief pages 12-13) .  

(i) In regards to the Appellant’s arguments directed to the client device of Gardner lacking information to make a request for a feature license because the client device does not know what feature license is needed, the examiner respectfully disagrees.  


(ii) In regards to the Appellant’s arguments directed to Barber not disclosing “the generate license request message is generated in response to a user selection of a feature license”, the examiner respectfully disagrees.  
Although Gardner discloses that a license server generates a license template that includes features that the user wants to enable, Gardner does not specifically disclose that the license template is generated in response to a user making a selection of a feature license.  
However Barber in Column 9, ln 29-43 discloses that a network user desires to use a copy of the given computer program at a local node.  The copy of the given computer program on the local node then contacts the license manager at the local node by making a subroutine call.  In response to the subroutine call, the license manager asks whether a license exists on the local node for the given computer program.  Here the computer program of Barber is comparable to the feature license of the claim.  Therefore Barber discloses that when the user desires to use a feature license, it sends a request (e.g. user selection) to a license manager.  The license manager then generates a request to determine whether the computer node contains a license for the feature license.  It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the license management system of Gardner to generate its license template in response to a user making a selection (e.g. sending a request) for 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully Submitted, 
/TP /Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires a payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.